DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (f). An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “means for receiving”, “means for determining”, “means for making” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use the term “means”  coupled with functional language “ for receiving”, “for determining”, “for making” without reciting sufficient structure to achieve the function.  Furthermore, the generic term is not preceded by a structural modifier. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 30 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the followings appear to be the corresponding structures described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (Figures 9 and the corresponding written description in the specification of the instant application in [0147-0148]).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-13, 15, 23-27, 29, 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wang (US 2019/0182701 A1) .

Regarding Claim 1, 15, 29, 30
Wang discloses a method (See [0015-0016]; method for communication with notification of reduced UE capabilities) for wireless communication by a network entity (Fig.1(104)), comprising:

receiving, from a user equipment (Fig.1(102)), a request to connect to a network (See Fig.2(1); [0025]; UE engaged in RRC connection) , the request comprising a user equipment identifier (See [0027]; UE provides its identity) and a reduced capability indication (See [0028]; [0030]; UE indicates a state of power saving modes);

determining a validity of the reduced capability indication (See [0035-0036]; network node acknowledged reduced capabilities of UE and act upon determination) based on at least one of:

subscription data associated with the user equipment; or

one or more capabilities associated with the user equipment (See [0031]; UE provided a group of capabilities to the network node that it can implement as a result of the power saving mode); and

making a connection decision based on the validity of the reduced
capability indication (See [0016]; [0036]; the network node can reconfigure parameters to facilitate an activation of the reduced physical layer communications procedures by the network node and at the UE)).

(The term “or” translates into at least one of the limitations can be treated in the claim examination)


Regarding Claim 9, 23
Wang teaches all the features with respect to claim 1, 15 and Wang further teaches 

receiving the user equipment identifier (See [0027]; UE provides its identity) and the reduced capability indication (See [0028]; [0030]; UE indicates a state of power saving modes) in a radio resource control (RRC) connection establishment message (See Fig.2; [0025]).



Regarding Claim 10, 24
Wang teaches all the features with respect to claim 9, 23 and Wang further teaches 
receiving the RRC connection establishment message (See Fig.2; [0025]) at an access and mobility network entity (See  [0020];  in 5G connection set up is perform with  AMF) from an access network entity (See [0021]l through a RAN, gNodeB) .


Regarding Claim 11, 25
Wang teaches all the features with respect to claim 1, 15 and Wang further teaches 
wherein the reduced capability indication (See [0016]) comprises the one or more capabilities (See [0016]; UE power).


Regarding Claim 12, 26
Wang teaches all the features with respect to claim 1, 15 and Wang further teaches
initiating a capability match procedure with the user equipment (See [0030]; compare power value with threshold);
determining the one or more capabilities of the user equipment based on
the capability match procedure (See [0030]; At threshold, UE is unbale to perform certain functions); and
comparing the one or more capabilities to the reduced capability indication
to determine an outcome of the capability match procedure (See [0030];[0036]; At threshold, UE is determined to be in power saving mode and certain functions are idle),
               wherein the connection decision is further based on the outcome of the
capability match procedure (See [0039]; [0036]; embodiments can enable the activation of the reduced physical layer procedures).



Regarding Claim 13, 27
Wang teaches all the features with respect to claim 12, 26 and Wang further teaches
                wherein the one or more capabilities of the user equipment comprise at least one radio capability of the user equipment (See [0035-0036]; The network node can then at stage 410 determine reduced physical layer communications procedures comprising fewer procedures than physical layer communications procedures used when the UE is not in the battery saving mode of operation).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 8, 19, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0182702 A1) in view of Yu (US 2020/0154262 A1).


Regarding Claim 5, 19
Wang teaches all the features with respect to claim 1, 15
But Wang fails to explicitly recite
retrieving subscription data associated with the user equipment based on the user equipment identifier.

However in an analogous art,
Yu teaches about retrieving subscription data associated with the user equipment based on the user equipment identifier (See [0143-0144]).

Wang and Yu are analogous art because they all pertain to wireless telecommunication technology. Wang teaches about a UE transmitting its reduced capabilities to a network node. Yu teaches about retrieving subscription data associated with the user equipment based on the user equipment identifier.  Wang could use Yu features in order to retrieve the different allowable service of the UE associated with the subscription data and analyzed the effect of the reduced capabilities of the UE against the required services.  Therefore it would have been obvious to one of ordinary skill to combine Wang and Yu as to obtain an efficient and adaptive wireless communication system.



Regarding Claim 7, 21
Wang teaches all the features with respect to claim 1, 15 including this feature
receiving the user equipment identifier (See [0027]; UE provides its identity 
and a reduced capability indication (See [0028]; [0030]; UE indicates a state of power saving modes);

But Wang fails to explicitly recite that the receiving
 in a non-access stratum (NAS) registration request message.

However in an analogous art,
Yu teaches about the first NAS message in this embodiment of this application may be a registration request message, including the identifier of the remote device (See [0119-0121]).

Wang and Yu are analogous art because they all pertain to wireless telecommunication technology. Wang teaches about a UE transmitting its reduced capabilities to a network node. Yu teaches about the first NAS message in this embodiment of this application may be a registration request message, including the identifier of the remote device.  Wang could use Yu features to transmit identification of UE and reduced capabilities indication in a NAS registration message. Therefore it would have been obvious to one of ordinary skill to combine Wang and Yu as to obtain an efficient and adaptive wireless communication system.


Regarding Claim 8, 22
Wang and Yu teach all the features with respect to claim 7, 21 and Yu further teaches 
receiving the NAS registration request at an access and mobility network entity directly from the user equipment (See [0119-0121]).



Claim(s) 14 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2019/0182702 A1) in view of  Martin (US 2016/0219495 A1).
	
Regarding Claim 14, 28
Wang teaches all the features with respect to claim 1, 15 

But  Wang fails to explicitly recite
broadcasting a system information broadcast (SIB) message comprising an indication that the network supports reduced capacity user equipment.


However in analogous art,
Martin teaches about broadcasting a system information broadcast (SIB) message comprising an indication that the network supports reduced capacity user equipment (See [0065-0067]; [008-0081]).

Wang and Martin are analogous art because they all pertain to wireless telecommunication technology. Wang teaches about a UE transmitting its reduced capabilities to a network node. Martin teaches about broadcasting a system information broadcast (SIB) message comprising an indication that the network supports reduced capacity user equipment.  Wang could use Martin features in order to inform the UE that the communication network supports special services associated with reduced capability.  Therefore it would have been obvious to one of ordinary skill to combine Wang and Martin as to obtain an efficient and adaptive wireless communication system.


Allowable subject Matter
Claims 2-4, 6, 16-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in statutory independent form including all of the limitations of the base claim and any intervening claims.





	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037. The examiner can normally be reached 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY LAFONTANT/Examiner, Art Unit 2646